DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The 2 MAY 2022 amendment to claim 7 obviates the objection noted in the previous Office action.
Double Patenting
The 2 MAY 2022 amendments to independent claims 1 and 8 overcome the double patenting rejections noted in the previous Office action.
Claim Rejections – 35 USC § 112
The 2 MAY 2022 cancellation of claim 5 overcomes the 35 U.S.C. 112(a) rejection noted in the previous Office action.
The 2 MAY 2022 amendment to claim 2 overcomes the 35 U.S.C. 112(b) rejection noted in the previous Office action.
Remarks
The 2 MAY 2022 amendments (CLM) to claims 1, 2, 7, 8, 13, and 16 have been noted and entered.
The 2 MAY 2022 cancellation of claims 5 and 12 has been noted and entered.
The 2 MAY 2022 addition of new claims 21 and 22 has been noted and entered.
Allowable Subject Matter
The following is a statement of allowable subject matter:
Claims 1-4, 6-11, and 13-22 are allowed primarily because the references of record, singly or in combination cannot anticipate or render obvious the limitations noted therein. For example, the prior art does not teach claim 1’s “…; a first via feature interfacing with the gate stack and one of the first metal features; a second via feature interfacing with one of the first metal features and one of the second metal features; and a third via feature interfacing with one of the second metal features and one of the third metal features.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815